Citation Nr: 1531569	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a joint pain disorder, to include hypermobility syndrome and migratory joint pain syndrome.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in April 2014.  A transcript is of record.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals of Veterans Claims held that VA erred in not considering the scope of a veteran's claim for service connection for PTSD as including any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  At the April 2014 Board hearing, the Veteran and her representative stated that she had been diagnosed with hypermobility syndrome in 2010, but that they intended the current claim on appeal to encompass all diagnoses pertaining to joint pain.  Board Hearing Tr. 3, 10-11.  In light of Clemons, the issue has been recharacterized as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified in April 2014 that she has experienced widespread joint pain since her active duty service.  Board Hearing Tr. 15-17.  

The Veteran is already service connected for bilateral wrist ligamentous laxity with early carpal tunnel syndrome, bilateral patellofemoral syndrome with chondromalacia, bilateral pes planus with plantar fasciitis, and bilateral thumb carpometacarpal laxity.

The Veteran's VA treatment records show that she has been frequently treated for joint pain which has been noted to be migratory and episodic, and possibly related to "component of benign hypermobility syndrome," palindromic rheumatism, or reactive arthritis.

I. VA Examination

The Veteran and her representative have asserted that the VA examination previously afforded to the Veteran failed to address the Veteran's joint pain complaints in their entirety by focusing only on separate diagnoses for individual body parts and that not all of these separate diagnoses were considered for service connection.  The Board agrees and finds that the current VA examination and opinion reports are inadequate to decide the issue on appeal at this time.

In March 2013, the Veteran was afforded a VA examination for chronic fatigue syndrome and fibromyalgia.  The examiner found that the Veteran's symptoms did not meet the criteria for hypermobility syndrome, chronic fatigue syndrome, or fibromyalgia, but noted that she did have subluxations of more than one joint.  The examiner stated that because no diagnosis of chronic fatigue syndrome, fibromyalgia, or hypermobility syndrome was being made at that time, "no opinion on the relationship of any [diagnosis] to her currently [service-connected] condition will be given at this time."  The examiner also did not provide an opinion on the direct relationship to service of any of the Veteran's current symptoms.

At a March 2013 joints examination, the examiner noted that the Veteran had received diagnoses of shoulder strain, bilateral thumb carpometacarpal laxity, bilateral patellofemoral syndrome with chondromalacia, bilateral ankle strain, shin splints, bilateral pes planus, hallux rigidus, plantar fasciitis, right first toe degenerative joint disease, and bilateral carpal tunnel syndrome.  Moderate bilateral pes planus and left knee patellofemoral syndrome were confirmed on present examination, and the examiner also found current diagnoses of bilateral shoulder strain, bilateral thumb carpometacarpal laxity, bilateral ankle strain, and right hallux rigidus.  The examiner stated that it was less likely than not that hypermobility syndrome and/or migratory joint pain of unclear etiology was shown in the Veteran's service treatment records based upon the complaints, signs and/or symptoms while still on active duty, and the rationale provided was that there was no documentation of these disorders in the records.  The examiner also stated that it was less likely than not that the Veteran's nonservice-connected conditions were related to her service-connected disabilities because hypermobility syndrome was a congenital condition and migratory joint pain of unclear etiology "has no clear etiology that would allow these symptoms to be associated with a service connected condition."

The Board finds that the Veteran should be afforded a new VA examination with a rheumatologist or other physician specialist in joint pain in order to more adequately address her overall symptom picture and the findings of her treating physician that she may have hypermobility syndrome, palindromic rheumatism, or reactive arthritis.  The prior VA examiner also found current diagnoses of bilateral shoulder strain, bilateral ankle strain, and right hallux rigidus, and noted that right first toe degenerative joint disease was found on X-ray, but he did not provide a medical opinion regarding the relationship of these disorders to service.  As these diagnoses clearly relate to the Veteran's contentions regarding a joint pain disorder, a medical opinion regarding the etiology of these disorders must also be obtained.

II. VA Treatment Records

The record reflects the Veteran receives ongoing VA treatment for joint pain at the VA Medical Center in Portland, Oregon.  All updated pertinent VA treatment records since March 2013 should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from March 2013 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an examination with a rheumatologist or other physician specializing in joint pain disorders to determine the nature and etiology of the Veteran's current joint pain.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After reviewing the Veteran's medical records and performing an in-person examination, including all necessary diagnostic testing, the examiner should address the following:

a.) Identify the Veteran's current diagnoses relating to a joint pain disorder.  The examiner is asked to specifically address the findings of the Veteran's treating physician that she may have hypermobility syndrome, palindromic rheumatism, or reactive arthritis.  If the examiner finds that the criteria for any of these diagnoses are not met, he/she must explain why and attempt to reconcile these findings with the findings of the Veteran's treating physician and the medical evidence showing a long-term history of migratory joint pain complaints and treatment. 

b.) For every joint pain disorder diagnosed above, is it at least as likely as not (50 percent or greater) that the disorder is related to any in-service disease or injury or had its onset during military service?

c.) Is it at least as likely as not (50 percent or greater) that the Veteran's bilateral shoulder strain is related to any in-service disease or injury or had its onset during military service?

d.) Is it at least as likely as not (50 percent or greater) that the Veteran's bilateral ankle strain is related to any in-service disease or injury or had its onset during military service?

e.) Is it at least as likely as not (50 percent or greater) that the Veteran's right hallux rigidus is related to any in-service disease or injury or had its onset during military service?

f.) Is it at least as likely as not (50 percent or greater) that the Veteran's right first toe degenerative joint disease is related to any in-service disease or injury or had its onset during military service?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal, to include consideration of all disorders related to joint pain that have been found on examination.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




